Appeal from a decision denying an award for disability on account of occupational disease. The claimant was employed in a place where work was done upon brasses and other metals, of which zinc was a component part, and contends that he became disabled, and suffered from zinc poisoning. There is medical evidence that would support the finding of the Board that the claimant was not suffering from a disease which was due or related to the nature of his employment. Decision unanimously affirmed. Present — ■ Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.